Steven H. Haney, SBN 121980
HANEY & YOUNG, LLP
1055 West Seventh Street, Suite 1950
Los ATIes, California 90017                                             JS-6
T: (213 228-6500
F: (213 228-6501
shaney@haneyyoung.com
Attorneys for Plaintiff, JEFF POMARICO




                          UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA


JEFF POMARICO, an individual,                  Case No. 2:19-cv-01117-MWF-RAO

             Plaintiff,                        STIPULATION FOR DISMISSAL
                                               WITH PREDJUDICE;
                                               'PROPOSED] ORDER
                                               XXXXXXXXXX
       V.
                                               Hon. Michael W. Fitzgerald
ELEKTA, INC., a Georgia
corporation registered to do business
in California, and DOES 1 through
50, inclusive,

             Defendants.



                                     STIPULATION
      Pursuant to Federal Rule of Civil Procedure 41(a), and subject to the
approval and order of the Court as provided below, the undersigned parties hereby
stipulate to the dismissal of this action with prejudice, with each party to bear its
llf
///
///
111

                   STIPULATION FOR DISMISSAL WITH PREDIUDICE, [PROPOSED] ORDER
                                                            XXXXXX
                                                                        Case Na. 2 1 9-cv-0 I I 17-MWE-RAO
          •
          •




                          1   own attorneys' fees and costs, and request that the Court enter an Order dismissing
                          2 this action with prejudice, with each party to bear its own attorneys' fees and costs.
                          3 Dated: February 28, 2020                    HANEY & YOUNG LLP
                          4

                          5

                          6                                             By:
                                                                        Steven H. Haney <
                          7                                             Attorneys for Plaintiff,)
                          8                                             JEFF POMARICO

                          9

                         10          twucal qi    Lc 2.0
                              Dated: Fettfaaf                           SQUIRE PATTON BOGGS OA) LOP
          N
               a
                         11
                    0
          01
               N    UI   12
J
   F
     4 r        b
L7 w
z
       N
               ni   N
                    N    13                                             Adam R. ox,
•fl                 F1
bN
• x                      14                                             Emma E. Jacobson.
               N N
▪ Z                                                                     Attorneys for Defendant,
•   m     WD
                         15                                             ELEKTA, INC.
a         OI
          Z
                    LI   16
            yi
          o 1-
          J
    In0
    111
                         17                                            ORDER
                         18         The foregoing Stipulation of the parties is accepted and approved, and this
                         19 action is hereby dismissed with prejudice, with each party to bear its own

                         20 attorneys' fees and costs.

                         21 IT IS SO ORDERED.
                         22
                         23 Dated:April 6, 2020
                                                                                HON. MICHAEL W. FITZGERALD
                         24                                                     U.S. District Court Judge
                         25

                         26

                         27

                         28


                                                STIPULATION FOR DISMISSAL WITH PREDJUDICE; [PROPOSED] ORDER
                                                                                                     Case Na. 2:19-ev-01 I 17-MWF-RAO
